NETERER, District Judge.
Section 18, Bankruptcy Act (Comp. St. § 9602), provides that:
’ “Upon the filing of a petition * * * service thereof, with a writ of subpoena, shall be made * * * in the same manner * * * now had upon the commencement of a suit in equity in the courts of the United States. * * *
“Any creditor, may appear and plead * * * within five days after the return day. * * *”
Equity rule 12:
“Whenever a pleading is filed '* * * the clerk shall issue the process of subpoena * * * which shall contain the names of the parties and be returnable into the clerk’s office. * * * ”
It shall contain a memorandum that the “answer or defense” must be filed in the clerk’s office within the time stated, or “the bill may be taken pro confesso.”
The order contains the names of the parties, is issued by the clerk under the seal of the court, and requires the bankrupt to show cause why the prayer of the petitioner should not be granted, .a copy of which is served therewith, but no writ of subpoena is served ■ or in fact issued.
A subpoena in chancery brings the party into court. Com. Bank of Rodney v. State, 4 Smedes & M. (12 Miss.) 439. It is for the purpose of compelling the presence of a party in court. Dishaw v. Wadleigh, 15 App. Div. 205, 44 N. Y. S. 207. The etymology of “subpoena” signifies penalty for disobedience. Burns v. Superior Court, San Francisco, 140 Cal. 1, 73 P. 597. A subpoena is a writ or order, directed to a person, requiring his attendance at a particular time and place to give testimony.' Jones on Evidence, § 797. It is used for the same purpose as a citation in the courts of civil and canon law to compel the appearance of the defendant. Bouvier, 3165. The purpose of a subpoena is to- place a party under the order and censure of the court. 1 Thompson on Trials, § 160; 1 Greenl. on Evidence, § 315.
The order to show cause contains some essentials of a subpoena. It does not show, however, that it is a command of the United States. The Subpoena runs from the “United States” to the party, commanding him to answer within the given time, under the pains and penalties which may befall. The order is only a direction of the clerk under the seal of the court. No penalty .for nonappearance is provided and none can be invoked. A creditor, consulting the record, would justly assume that, no subpoena having issued, none was served, and that the eourt did not have jurisdiction of the alleged bankrupt. The voluntary appearance of the bankrupt and default for answer did not obviate the necessity of subpoena.
The motion on special appearance is sustained.